Citation Nr: 9915763	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, concussion and fractured skull.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for residuals of heat 
stroke and heat exhaustion.

6.  Entitlement to service connection for residuals of 
epididymitis.

7.  Entitlement to service connection for residuals of bullet 
hole to right leg.

8.  Entitlement to service connection for fungal infections 
of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.  His appeal ensues from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

The Board of Veterans' Appeals (Board) notes that the 
veteran, in his application for compensation and in 
statements received in November 1997 and January 1998, raised 
the issues of entitlement to service connection for residuals 
of a stomach injury, for residuals of Agent Orange exposure, 
for dizzy spells and nausea due to bomb radiation, and for 
delayed stress syndrome.  These matters are referred to the 
RO for appropriate action.





FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran currently has residuals of head trauma, a 
concussion and fractured skull, residuals of heat stroke and 
heat exhaustion, residuals of epididymitis, residuals of a 
bullet hole to the right leg, or a fungal infection of the 
hands. 

2.  There is no competent medical evidence linking a deviated 
nasal septum, a bilateral knee disorder, a right hip 
disorder, or a fungal infection of the feet to the veteran's 
period of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of head trauma, concussion and fractured skull is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
deviated nasal septum is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
right hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
residuals of heat stroke and heat exhaustion is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for 
residuals of epididymitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim of entitlement to service connection for 
residuals of bullet hole to right leg is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim of entitlement to service connection for fungal 
infections of the hands and feet is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for multiple disorders that developed during 
military service, and for residuals of in-service injuries.  
Initially, the Board must determine whether a veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that a claim well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  A nexus may be 
presumed in a case in which a veteran served for 90 days or 
more during a period of war or after January 1, 1947, and a 
chronic disease such as osteoarthritis manifests to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309 (1998).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

A.  Residuals of Head Trauma, Concussion and Fractured Skull

At a hearing held before the undersigned Board Member in 
August 1998, the veteran asserted that two head injuries in 
service decreased his cognitive skills and IQ and caused him 
to have frequent headaches.  He testified that the injuries 
occurred during basic training, when his chief drill 
instructor hit him in the forehead with a rifle, and at 
Twenty-Nine Palms, when he was pistol whipped while working 
as an undercover investigator in a motorcycle gang.  

The service medical records do not confirm the incidents 
described.  According to the October 1973 and September 1977 
reports of enlistment and separation examinations, however, 
the veteran fell backward and hit his head at age 15, had a 
concussion at age 16, had headaches associated with otitis 
externa and over zealous Q-tip use in 1975, and suffered a 
mild concussion while playing football in 1975.  Regardless, 
there is no evidence, beyond the veteran's statements, that 
he currently has residuals of the alleged injuries or of the 
reported headaches and concussion.  Since service, he has 
been seen by both private and VA physicians, none of whom has 
diagnosed the veteran with decreased cognitive skills and IQ, 
frequent headaches, or any other residual of head trauma.  
Moreover, during a September 1997 VA examination, the veteran 
had a normal neurological examination.  The examiner who 
conducted the examination scheduled the veteran for further 
testing, but the veteran failed to appear.  

As a lay person, the veteran is not qualified to diagnose 
residuals of head trauma; therefore, his statements, alone, 
do not constitute competent medical evidence of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  Inasmuch as the record lacks 
competent medical evidence establishing that the veteran 
currently has residuals of head trauma, a concussion and 
fractured skull, this claim must be denied as not well 
grounded. 

B.  Deviated Nasal Septum

The veteran claims that he currently has breathing problems 
as a result of a broken nose sustained in service when 
members of a motorcycle gang beat him.  Service medical 
records do not confirm that the veteran broke his nose in 
service.  However, in September 1997, a VA examiner diagnosed 
the veteran with a deviated nasal septum, post-traumatic, 
based on the veteran's report of in-service trauma.  

Evidentiary assertions must be accepted as true for purposes 
of determining whether a claim is well grounded except when 
the assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(quoting Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).  
In this case, the veteran is competent to report that he was 
beaten in service, but he is not competent to establish that 
his deviated septum resulted from a broken nose in service.  
Id.; see also Grover v. West, 12 Vet. App. 109, 112-113 
(1999).  Moreover, the VA examiner's opinion, which links the 
deviated nasal septum to trauma (presumably the in-service 
trauma reported by the veteran), is unreliable and does not 
constitute "competent medical evidence" of a nexus.  It is 
based solely on the veteran's opinion regarding the etiology 
of his condition, and is unenhanced by additional medical 
comment.  Id.

The record lacks competent medical evidence establishing that 
the veteran's deviated nasal septum is related to a broken 
nose sustained in service; therefore, this claim must be 
denied as not well grounded. 



C.  Bilateral Knee Disorder/Right Hip Disorder

The veteran claims that he developed bilateral knee and right 
hip disorders from injuries sustained while playing football 
during service.  Service medical records show that the 
veteran received treatment for left knee pain and hurt legs 
in 1973 and 1974, but on separation examination he had no 
related complaints.  

Private medical records and a September 1997 report of VA 
examination establish that the veteran currently has 
bilateral knee strains and osteoarthritis and bursitis of the 
right hip.  However, these records do not provide the 
necessary medical link between these disorders and the in-
service knee and right hip injuries, and, in fact, suggest 
that they are due to intervening events.  During private 
medical treatment in December 1995 and March 1996, the 
veteran reported that he injured his knees and fractured his 
left femur in a 1980 accident, and hurt his right hip and 
broke his knees against the dashboard in a 1994 accident.  

The record clearly lacks competent medical evidence linking 
the veteran's bilateral knee and right hip disorders to his 
period of service, or demonstrating that the veteran's right 
hip osteoarthritis manifested within one year of discharge.  
Moreover, even assuming that the veteran's documented in-
service bilateral knee and right hip symptoms continued to 
affect him until separation and following discharge, the 
record also lacks competent medical evidence linking the 
current disorders to any symptomatology exhibited following 
discharge.  In light of the foregoing, this claim must be 
denied as not well grounded. 

D.  Residuals of Heat Stroke, Heat Exhaustion, and Bullet 
Hole to Right Leg

The veteran contends that he gets dizzy and lightheaded due 
to heat stroke and exhaustion suffered during service at 
Twenty-Nine Palms and in Hawaii.  He also claims that while 
he was on guard duty in Hawaii, a bullet grazed him in the 
right leg.  Despite being evaluated by private physicians and 
a VA examiner after service, the record contains no medical 
diagnosis of residuals of heat stroke and exhaustion or of a 
bullet hole to the right leg.  In light of the foregoing, 
these claims must be denied as not well grounded.  

E.  Residuals of Epididymitis

Service medical records confirm the veteran's contention that 
he had epididymitis in service.  This disorder necessitated 
two hospitalizations in April 1976, and recurred in August 
1977.  At separation, however, the veteran had no related 
complaints.  He saw private physicians following discharge; 
but he never complained of epididymitis according to 
available records of that treatment.  In fact, during the 
September 1997 VA examination, he reported that his in-
service epididymitis had subsided with no recurrence.  The VA 
examiner found testes of normal consistency and no tenderness 
on palpation.  He diagnosed recurrent epididymitis only by 
history.

Contrary to his statements made during his VA examination, 
the veteran testified at his hearing that he experiences 
constant throbbing pain as a result of the in-service 
epididymitis.  In any event, inasmuch as the record contains 
no competent medical evidence objectively confirming current 
residuals of this disorder, this claim must be denied as not 
well grounded. 

F.  Fungal Infections of the Hands and Feet

The veteran claims that he has had fungal infections of the 
hands and feet since he served on active duty.  Service 
medical records show treatment for multiple skin problems, 
none of which involved the veteran's hands or feet.  
Regardless, no post-service private or VA physician has 
diagnosed the veteran with fungal infection of the hands.  He 
was diagnosed with fungal infection of the feet and toenails 
in February and March 1997, but an opinion was not rendered 
linking that disorder to service. 

The record lacks competent medical evidence establishing that 
the veteran currently has fungal infection of the hands, or 
linking his fungal infection of the feet to his period of 
active service.  Therefore, this claim must be denied as not 
well grounded. 

G.  Conclusion

Since the veteran has not met his initial burden of 
submitting evidence of well-grounded claims, VA is under no 
duty to assist him in developing the facts pertinent to his 
claims.  See Epps, 126 F.3d at 1468.  Pursuant to the VA's 
duty to notify, see 38 C.F.R. § 5103(a); McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997), however, the Board 
notes that there are possibly pertinent treatment records 
missing from the veteran's claims file.  The RO attempted to 
secure some of these records in January 1998, but was unable 
to do so after the veteran failed to respond to a May 1998 
request for additional information.  The veteran also 
testified that several private physicians had told him that 
some of his conditions were related to service.  If the 
veteran obtains these records or medical statements in the 
future, the new evidence might establish that his claims are 
well grounded and may be submitted to the RO


ORDER

Service connection for residuals of head trauma, concussion 
and fractured skull, a deviated nasal septum, a bilateral 
knee disorder, a right hip disorder, residuals of heat stroke 
and heat exhaustion, residuals of epididymitis, residuals of 
bullet hole to right leg, and fungal infections of the hands 
and feet is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal

 

